339 F.2d 602
UNITED STATES FIDELITY AND GUARANTY COMPANY, Appellant,v.Donald R. BRIAN, Tutor of, and for the use and Benefit of his Minor Child, Nancy Brian, et al., Appellees.
No. 21169.
United States Court of Appeals Fifth Circuit.
January 5, 1965.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
Breard Snellings, New Orleans, La., for appellant.
William H. McClendon, Jr., John F. Tooley, Jr., Ralph L. Kaskell, Jr., New Orleans, La., Joe Spurlock, Fort Worth, Tex., for appellees.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and McRAE, District Judge.
PER CURIAM:


1
In their petition for clarification and rehearing, the petitioners call to the attention of the Court that the plaintiff took no appeal from the judgment in favor of Allan Herschell Company, Inc. and Utica Mutual Insurance Company; that the order reversing the judgment and remanding "for a new trial of all the issues" should be clarified. The Court agrees with the petitioners on this point.


2
For purposes of clarification, therefore, the decision of this Court dated October 16, 1964, 5 Cir., 337 F.2d 881, is herewith amended and modified by the substitution of the following sentence:


3
"In the interest of justice, we reverse the judgments entered against the appellant on the main demand and the third party demand; we remand for a new trial of all the issues between the original plaintiff and the United States Fidelity and Guaranty Company and between the United States Fidelity and Guaranty Company and the third party defendants, Allan Herschell Company, Inc. and Utica Mutual Insurance Company."


4
for the last sentence, which read:


5
"In the interest of justice, we reverse the judgment and remand for a new trial of all the issues."


6
In other respects, the petition is denied.